Exhibit 10.1

FIRST AMENDMENT TO

INVESTMENT ADVISORY AGREEMENT

This FIRST AMENDMENT TO INVESTMENT ADVISORY AGREEMENT dated as of July 9, 2019
(the “Amendment”), is entered into by and between BC Partners Lending
Corporation, a Maryland corporation (the “Company”), and BC Partners Advisors
L.P., a Delaware limited partnership (the “Adviser”).

WHEREAS, the Company and the Adviser entered into an amended and restated
investment advisory agreement dated as of November 7, 2018, pursuant to which
the Adviser agreed to furnish investment advisory services to the Company (the
“Agreement”);

WHEREAS, the Company’s Board of Directors (the “Board”) approved changes to the
Agreement on July 9, 2019 to amend certain provisions of the Agreement, as set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the parties hereby agree as follows:

 

1.

Company’s Responsibilities and Expenses Payable by the Company.

Section 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

All investment professionals of the Adviser, and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all expenses of its
operations and transactions, including (without limitation except as noted)
those relating to: the cost of its organization and any offerings, subject to a
cap of 1.50% of the Company’s total capital commitments (the “Capital
Commitments”); the cost of calculating its net asset value, including the cost
of any third-party valuation services; the cost of effecting any sales and
repurchases of the Common Stock and other securities; fees and expenses payable
under any dealer manager or placement agent agreements, if any; administration
fees payable under the administration agreement (the “Administration Agreement”)
between the Company and BC Partners Management LLC (the “Administrator”) and any
sub-administration agreements, including related expenses; debt service and
other costs of borrowings or other financing arrangements; costs of hedging;
expenses, including travel expense, incurred by the Adviser, or members of the
Investment Team, or payable to third parties, performing due diligence on
prospective portfolio companies and, if necessary, enforcing the Company’s
rights; transfer agent and custodial fees; fees and expenses associated with
marketing efforts; federal and state registration fees, any stock exchange
listing fees and fees payable to rating agencies; federal, state and local
taxes; independent directors’ fees and expenses including certain travel
expenses; costs of preparing financial statements and maintaining books and
records and filing reports or other documents with the SEC (or other regulatory
bodies) and other reporting and compliance costs, including registration and
listing fees, and the compensation of professionals responsible for the
preparation of the foregoing; the costs of any reports, proxy statements or
other notices to stockholders (including printing and mailing costs), the costs
of any stockholder or director meetings and the compensation of personnel
responsible for the preparation of the foregoing and related matters;
commissions and other compensation payable to brokers or dealers; research and
market data; fidelity bond, directors and officers errors and omissions
liability insurance and other insurance premiums; direct costs and



--------------------------------------------------------------------------------

 

2

 

expenses of administration, including printing, mailing, long distance telephone
and staff; fees and expenses associated with independent audits, outside legal
and consulting costs; costs of winding up; costs incurred by either the
Administrator or the Company in connection with administering the Company’s
business, including payments under the Administration Agreement for
administrative services that will be equal to an amount that reimburses the
Administrator for its costs and expenses and the Company’s allocable portion of
overhead incurred by the Administrator in performing its obligations under the
Administration Agreement, including, the formation or maintenance of entities or
vehicles to hold the Company’s assets for tax or other purposes; extraordinary
expenses (such as litigation or indemnification); and costs associated with
reporting and compliance obligations under the Investment Company Act and
applicable federal and state securities laws. Notwithstanding anything to the
contrary contained herein, the Company may reimburse the Adviser (or its
affiliates) for an allocable portion of the compensation paid by the Adviser (or
its affiliates) to the Company’s Chief Compliance Officer and Chief Financial
Officer and their respective staffs (based on a percentage of time such
individuals devote, on an estimated basis, to the business affairs of the
Company.)

If actual organization and offering costs incurred exceed 1.50% of the Company’s
total Capital Commitments, the Adviser or its affiliates will bear the excess
costs. To the extent the Company’s Capital Commitments later increase, the
Adviser or its affiliates may be reimbursed for past payments of excess
organization and offering costs made on the Company’s behalf provided that the
total organization and offering costs borne by the Company do not exceed 1.50%
of total Capital Commitments and provided further that the Adviser or its
affiliates may not be reimbursed for payment of excess organization and offering
expenses that were incurred more than three years prior to the proposed
reimbursement. Any sales load, platform fees, servicing fees or similar fees or
expenses charged directly to an investor in an offering by a placement agent or
similar party will not be considered organization or offering expenses of the
Company for purposes of the Company’s cap on organization and offering expenses.

 

2.

Compensation of the Adviser

Section 3 of the Agreement is hereby deleted in its entirety and replaced with
the following:

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (the
“Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct.

(a)    For services rendered under this Agreement, the Management Fee will be
payable quarterly in arrears. Management Fees for any partial month or quarter
will be appropriately prorated and adjusted for any share issuances or
repurchases during the relevant month or quarter. The Management fee shall be
calculated as follows:

(i)    The Management Fee shall be calculated at an annual rate of 1.00% of the
Company’s average gross assets, at the end of the two most recently completed
calendar quarters.

(ii)    Although the Company does not currently intend to lists its securities
on a national securities exchange (an “Exchange Listing”), in the event an
Exchange Listing occurs, the Management Fee shall be calculated at an annual
rate of 1.50% of the Company’s average gross assets, at the end of the two most
recently completed calendar quarters.



--------------------------------------------------------------------------------

 

3

 

(iii)    For purposes of this Agreement, gross assets means the Company’s total
assets determined on a consolidated basis in accordance with generally accepted
accounting principles in the United States, excluding cash and cash equivalents,
but including assets purchased with borrowed amounts.

(b)    The Company will pay the Adviser an Incentive Fee, consisting of two
parts, as follows:

(i)    An Income Incentive Fee with respect to the Company’s Pre-Incentive Fee
net investment income in each calendar quarter as follows:

 

  •  

With the exception of the Capital Gains Incentive Fee (as defined and discussed
in greater detail below), no Incentive Fee is payable to the Adviser in any
calendar quarter in which the Company’s Pre-Incentive Fee net investment income
does not meet or exceed the quarterly preferred return of 1.50%.

 

  •  

100% of the Company’s Pre-Incentive Fee net investment income with respect to
that portion of such pre-Incentive Fee net investment income, if any, that
exceeds the quarterly preferred return but is less than 1.76%, the upper level
breakpoint.

 

  •  

15%, or in the event of an Exchange Listing, 17.50%, of the amount of the
Company’s Pre-Incentive Fee net investment income, if any, that exceeds 1.76% in
any calendar quarter.

 

  •  

Pre-Incentive Fee net investment income shall mean dividends (including
reinvested dividends), interest and fee income accrued by us during the calendar
quarter, minus operating expenses for the quarter (including the management fee,
expenses payable under the Administration Agreement, and any interest expense
and dividends paid on any issued and outstanding preferred stock, but excluding
the incentive fee). Pre-incentive fee net investment income includes, in the
case of investments with a deferred interest feature (such as original issue
discount, debt instruments with pay-in-kind interest and zero coupon
securities), accrued income that the Company may not have received in cash. The
Adviser is not obligated to return to the Company the incentive fee it receives
on payment-in-kind interest that is later determined to be uncollectible in
cash. Pre-incentive fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

(ii)    The second part of the Incentive Fee (the “Capital Gains Incentive Fee”)
will be determined and payable in arrears as of the end of each calendar year of
the Company (or upon termination of this Agreement as set forth below), and will
equal 15.00% of cumulative realized capital gains from inception through the end
of such calendar year, computed net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, less the aggregate amount
of any previously paid Capital Gains Incentive Fee calculated in accordance with
U.S. generally accepted accounting principles, or GAAP. Each year, the fee paid
for the Capital Gains Incentive Fee is net of the aggregate amount of any
previously paid capital gains incentive fee for prior periods. The Company will
accrue, but will not pay, a Capital Gains Incentive Fee with respect to
unrealized appreciation because a Capital Gains Incentive Fee would be owed to
the Adviser if the Company were to sell the relevant investment and realize a
capital gain. In no event will the Capital Gains Incentive Fee be in excess of
the amount permitted by the Advisers Act, including Section 205 thereof.



--------------------------------------------------------------------------------

 

4

 

(iii)    Examples of the quarterly incentive fee calculation are attached hereto
as Annex A. Such examples are included for illustrative purposes only and are
not considered part of this Agreement.

(iv)    In connection with a reorganization in which stockholders will have the
opportunity to exchange their interest and any remaining capital commitment, or
a portion of their interest and any remaining capital commitment, in the Company
to an interest in an entity (the “Liquidating Company”) that would generally
seek to liquidate and distribute the proceeds of its investments, as they are
received, to its equity holders over time, such that it would likely
substantially complete its liquidation within a reasonable period of time
following the Reorganization date, an Incentive Fee will be payable in respect
of the exchanged interest, the calculation of which shall be substantially
similar to the fees payable under this Agreement. After a Reorganization, all
calculations relating to the Incentive Fee payable by the Company will be made
without taking into account the exchanged interest (or contributions,
distributions or proceeds relating thereto), so that the timing and amount of
any Incentive Fee payable by the Company following the Reorganization (and thus
borne by the stockholders not participating in the exchange) will continue to be
calculated under this Agreement based solely on the amount and timing of
distributions with respect to the shares that did not participate in the
exchange.

Notwithstanding anything to the contrary contained in this Agreement, the
Company and the Adviser acknowledge and agree that the provisions of this
Section 3 shall be of no force and effect unless and until this Agreement has
been approved by (i) the vote of a majority of the outstanding voting securities
of the Company and (ii) the vote of the Board and the vote of a majority of the
Company’s Directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, each in accordance with the requirements of the
Investment Company Act (the “Approval Date”). For the avoidance of doubt, the
Adviser shall receive no compensation with respect to services provided
hereunder prior to the Approval Date.

3.    Continuing Effect. Except as otherwise set forth in this Amendment, the
terms of the Agreement shall continue in full force and effect and shall not be
deemed to have otherwise been amended, modified, revised or altered.

4.    Counterparts. This Amendment may be executed in several counterparts, and
by electronic transmission, each of which shall be deemed an original, and all
counterparts shall together constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

BC PARTNERS LENDING CORPORATION

By:   /s/ Edward Goldthorpe Name:   Edward Goldthorpe Title:   President and
Chief Executive Officer

BC PARTNERS ADVISORS L.P.

By:   /s/ Justin Bateman Name:   Justin Bateman Title:   Authorized Signatory

 

 

 

 

Signature Page to First Amendment to Investment Advisory Agreement